Citation Nr: 1146669	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-16 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for fibromyalgia (claimed as nerve, muscle, and joint pain), including as due to an undiagnosed illness and as a residual of Dengue fever. 

3.  Entitlement to service connection for a sleep disorder, claimed as due to a service-connected disability.  

4.  Entitlement to service connection for chronic fatigue, including as due to an undiagnosed illness and as a residual of Dengue fever. 

5.  Entitlement to service connection for disability involving swollen lymph nodes and bleeding from the nose and gum, including as due to an undiagnosed illness and as a residual of Dengue fever. 

6.  Entitlement to service connection for disability involving memory loss, including as due to an undiagnosed illness and as a residual of Dengue fever. 

7.  Entitlement to service connection for erectile dysfunction, including as due to an undiagnosed illness and as a residual of Dengue fever.

8.  Entitlement to service connection for a cardiovascular disorder, including as due to an undiagnosed illness and as a residual of Dengue fever.

9.  Entitlement to service connection for male-pattern baldness, including as due to an undiagnosed illness and as a residual of Dengue fever.

10.  Entitlement to service connection for loss of hair on the abdomen, including as due to an undiagnosed illness and as a residual of Dengue fever.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979 and from March 1982 to September 1994.  His service included a tour in the Southwest Asia Theater of Operations during the Persian Gulf War.


This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran initiated an appeal of that decision by filing a notice of disagreement (NOD) in January 2004, and, after the RO issued a statement of the case (SOC) in April 2008, completed his appeal by filing a substantive appeal (VA Form 9) in June 2008. 

The issue of entitlement to service connection for a psychiatric disorder, including as secondary to a service-connected disability, has been raised by the record but has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

In this decision the Board is only adjudicating the claim for service connection for headaches.  The remaining claims are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDING OF FACT

Competent and credible evidence indicates the Veteran's headaches began during his military service.  


CONCLUSION OF LAW

The Veteran's headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  This is unnecessary here, however, because the Board is granting the claim for service connection for headaches.  So even if these preliminary obligations have not been met, this would amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2011).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or at least has since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

An in-service injury alone is not enough, as there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).


For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  Manifestations of the same condition at a later date, no matter how remote, are service connected unless clearly attributable to intercurrent causes or factors.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  

A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation). Savage, 10 Vet. App. 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 


Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue is medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Supporting medical evidence is however required if the particular condition claimed is not of the type that is readily amenable to lay diagnosis or probative comment on its etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to in turn determine its ultimate probative value in relation to the other relevant evidence in the file.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case at hand, the record shows the Veteran was diagnosed with tension headaches when examined by VA in June 2003.  So he has at least established he has this claimed disability.  Hence, the determinative issue is whether this disability is attributable to his military service or dates back to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Looking at his service treatment records (STRs), the Board sees that the Veteran denied any history of headaches during his enlistment examination in October 1975.  It therefore is presumed that he entered service in sound condition with no preexisting disability involving headaches.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  His STRs show he suffered from headaches at various times during both periods of his service.  In May 1977 he was seen for a two-to-three week history of headaches during which he would see "stars."  About a week later he reported severe headaches with photophobia.  When examined for separation in August 1979, he reported a history of frequent or severe headache.  So these STRs confirm he experienced headaches during his first period of service.  But even subsequently in September 1984 during his second period of service, he reported headache and dizziness after a motor vehicle accident during which his head hit the window and broke the glass.  And in an October 1985 report, the clinician that had evaluated him after that accident indicated the diagnoses at that time included head injury secondary to motor vehicle accident.  In light of these findings, it is unclear from the STRs whether the Veteran suffered from a chronic disorder involving headaches, but they clearly show he experienced headaches at various times during both periods of his service.

The Veteran did not list headaches when filing an initial claim for VA compensation benefits in October 1994, nor did he report headaches when examined for VA compensation purposes in November 1995 in connection with other claims.  In fact, the record shows he first reported post-service headaches in a December 1996 statement - approximately two years after the conclusion of his second period of service and approximately twelve years after the September 1984 motor vehicle accident.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  The June 2003 VA examination report lists a diagnosis of tension headaches but does not include a medical nexus opinion concerning the etiology or date of onset of these headaches.


The Board also must consider the Veteran's statements that he has suffered from headaches since service, however, both in terms of their competency and credibility to in turn determine their ultimate probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Veteran is competent, even as a layman, to proclaim having experienced continuous headaches since service, and the Board cannot conclude his lay testimony concerning this lacks credibility merely on account of the absence of contemporaneous medical evidence during the intervening years since service such as treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc), the Federal Circuit Court cautioned that negative evidence, which is actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

But, here, the Board finds the Veteran's statements and testimony concerning the presence and date of onset of his headaches to be both competent and credible and, thus, ultimately probative.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.)  Hence, service connection must be granted for his headaches - especially resolving all reasonable doubt in his favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

The claim of entitlement to service connection for headaches is granted.


REMAND

All of the remaining claims require further development before being decided.  The additional development of these remaining claims includes obtaining possibly outstanding Social Security Administration (SSA) records, as well as medical nexus opinions to assist in determining the etiology of these remaining disabilities, but especially in terms of whether they are due to Dengue fever the Veteran had in service or undiagnosed illnesses from his service during the Persian Gulf War.

The Veteran has presented alternative theories in support of these remaining claims for service connection.  First, he argues the claimed disabilities are due to undiagnosed illnesses from his service in the Southwest Asia Theater of operations during the Persian Gulf War and, therefore, presumptively service connected.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  And second, he claims these disabilities were directly incurred in service in that they are residuals of the Dengue fever he contracted while in service.

The Veteran's DD Form 214 confirms he served in Southwest Asia during the Persian Gulf War.  Under 38 C.F.R. § 3.317, a Persian Gulf War Veteran that exhibits objective indications of a qualifying chronic disability may be granted service connection for the disability, provided it became manifest either during his active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75, 699-75, 672 (December 18, 2006). 

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following):  (1) an undiagnosed illness; (2) medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic 
multi-symptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117(d); 38 C.F.R. § 3.317(a)(2)(i). 

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

Notwithstanding the foregoing presumptive provisions, the Veteran is not precluded from establishing entitlement to service connection for a disease averred to be related to Persian Gulf War service with proof of direct causation.  See generally Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) (when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim nevertheless must be reviewed to determine whether service connection can be established on a direct-incurrence basis.)


The Veteran claims he contracted Dengue fever from an insect bite on his face while stationed overseas.  He says his initial symptoms included swelling around the site of the bite, bleeding from his gums and nose, as well as fever, body aches and other flu-like symptoms.  He adds that it was only after service that it was determined he had contracted Dengue fever, which had resulted in the numerous symptoms for which he is now claiming entitlement to service connection.  

Medical evidence in the file tends to support the Veteran's assertions, thereby triggering the duty to assist him with these claims by obtaining a medical opinion prior to appellate review.  His STRs, as an example, confirm he sustained an insect bite beneath his right eye in July 1993.  He reported that it resulted in swelling, pain, and drainage for five days.  A physical examination five days after the initial onset of symptoms revealed a papilla just below his right eye, albeit with no sign of infection or drainage.  The diagnostic assessment was probable insect bite.  The STRs thus confirm he was treated for an insect bite while stationed overseas, though none of these records confirms he contracted Dengue fever as a result of the bite or at any other time in service.  Nevertheless, laboratory test results from Shallotte Medical Center show he tested positive for Dengue fever and mycoplasma pneumonia in October 2002, approximately eight years after his separation from active duty.  So he definitely has had Dengue fever.

Several commenting clinicians also have indicated that several of his claimed symptoms and disabilities are, in fact, residuals of Dengue fever and possibly due to his service during the Persian Gulf War.  In an October 2003 letter, K.P., M.D., indicated the Veteran had presented to his office with "[m]any multi-symptom chronic illnesses of unknown origin."  These symptoms included cardiovascular symptoms, chronic fatigue, muscle and joint pain, sleep disorders, impotence, memory difficulties, baldness, hair loss of the abdomen, and a chronically swollen lymph node near the right jaw.  Dr. K.P. related the Veteran's history of hair loss on his abdomen due to a chemical insecticide he had sprayed in service, and that the remaining symptoms manifested following an anthrax vaccination and his service in the Persian Gulf War.  With respect to Dengue fever, the Veteran told Dr. K.P. that he had been bitten by an insect while overseas, which had resulted in a lesion, bleeding from his nose and gums, and flu-like symptoms for several weeks.  Dr. K.P. then noted "[i]t is now apparent that this was his exposure to Dengue fever, as it is essentially non-existent in the United States and there is evidence that others in the military in the same area were infected during a similar time frame."  Dr. K.P. then added that, "[d]uty in this area would also logically account for the mycoplasma exposure also," and that "his gland continues to be swollen."  Dr. K.P. thus concluded that "[i]t is extremely likely that the myriad of chronic multi-symptoms illnesses that [the Veteran] exhibits is directly linked to his military service during the (first) Gulf War and his exposure to chemical, vaccine, and biological elements.  It is extremely likely that the current disability is linked to the symptoms during the presumptive period as stated in 38 USCS ss 1117 [sic]." 

In a January 2008 letter, S.P., M.D., indicated that she had been the Veteran's primary care physician since March 2007 and had taken care of him for approximately six months prior to that.  Most of his concerns involved multiple joint pain.  She noted his history of Dengue fever in 1993 and concluded that "a lot of his symptoms and disabilities are related to his Dengue fever and exposure that he had during his course in the military."  Dr. S.P. also noted the Veteran's history of an adverse reaction to Anthrax vaccine from the VA, but failed to identify the exact nature of this reaction. 

These opinions suggest the Veteran suffers from a litany of symptoms and disabilities as residuals of Dengue fever contracted in service.  The RO primarily denied these remaining claims on the premise they were predicated on a history the Veteran had provided in the course of his evaluation and treatment by these doctors, rather than on their independent review of his claims file to objectively confirm this history.  But in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated VA may not disregard a supporting medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if VA adjudicators reject the statements of the Veteran as lacking credibility.


Another precedent case, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), also held there mere review of the claims file is not dispositive or determinative of a medical opinion's probative value, but in certain instances may provide information not otherwise considered or readily apparent that may affect the outcome of the opinion or basis of it.  The commenting medical expert must be informed of sufficient facts upon which to base an opinion relevant to the problem at hand.  It is unclear from these opinions just what evidence was considered and the specific residuals of the Dengue fever, so the Board is requesting further medical comment.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

Medical comment also is needed concerning whether these claimed symptoms and disabilities alternatively are manifestations of undiagnosed illnesses resulting from the Veteran's service during the Persian Gulf War.  The medical evidence currently in the file addressing this other issue is conflicting.  On the one hand, a June 2003 VA examination report includes a medical opinion that there is "no undiagnosed disorder of a Gulf War examination found."  On the other hand, Dr. K.P.'s October 2003 letter indicates the Veteran's symptoms involving chronic fatigue, joint and muscle pain, sleep disorder, impotence, memory difficulties, cardiovascular symptoms, and a chronically swollen lymph node near the right jaw may be related to his service in the Persian Gulf War - so presumably manifestations of undiagnosed illnesses.  Thus, additional medical comment is needed concerning this, as well, including to try and resolve these differing opinions.  When determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). 


But before obtaining this additional medical comment, the RO/AMC should attempt to obtain all outstanding records from the SSA that may be relevant to the claims.  Evidence in the file indicates the Veteran is receiving SSA disability benefits, but these records have not been obtained and associated with the file for consideration in this VA appeal.  See 38 U.S.C.A. § 5107(a) (VA's duty to assist specifically includes requesting information from other Federal departments or agencies).  See also 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) and Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (also finding that VA's duty to assist specifically includes requesting information from other Federal departments or agencies, so long as the records are potentially relevant). 

It also is worth mentioning that the Veteran has submitted additional relevant evidence that has not been initially considered by the RO as the AOJ.  And he did not waive his right to have the RO initially consider this additional evidence.  The RO/AMC therefore should ensure it considers this additional evidence when readjudicating the claims upon completion of the additional development directed in this remand.  See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2011); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003). 

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Obtain all outstanding SSA records pertaining to this Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency.  Efforts to obtain these records should also be documented, and any evidence received in response to this request should be associated with the claims file for consideration.  38 C.F.R. § 3.159(c)(2).  Also notify the Veteran if unable to obtain these additional records.  38 C.F.R. § 3.159(e).

2.  Upon receipt of all additional SSA or other records, schedule appropriate VA examinations to determine the nature and etiology of the claimed disabilities involving fibromyalgia, a sleep disorder secondary to fibromyalgia, chronic fatigue, swollen lymph nodes, erectile dysfunction, a cardiovascular condition, male-pattern baldness, and loss of hair on the abdomen.  All necessary diagnostic testing and evaluation are to be performed.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.

Notify the examiner(s) that the Veteran is claiming entitlement to service connection on two different theories:  (i) that the claimed disabilities are residuals of Dengue fever he contracted in service and (ii) that they are due to undiagnosed illnesses from his service in the Southwest Asia theater of operations during the Persian Gulf War.

(a)  With respect to the first theory, the examiner(s) therefore should comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran contracted Dengue fever in service, and, if determined he did, whether he currently suffers from any residual symptoms or disabilities of that Dengue fever.  In making this determination, the examiner should comment on the Veteran's claimed fibromyalgia, sleep disorder, chronic fatigue, swollen lymph nodes and bleeding from his nose and gums, memory loss, erectile dysfunction, cardiovascular symptoms, male-pattern baldness, and loss of hair on his abdomen.  With respect to the loss of hair on the abdomen, the examiner should also comment on the likelihood it resulted from a chemical insecticide the Veteran may have sprayed in service.

(b) With respect to the theory of undiagnosed illnesses due to service in the Southwest Asia theater of operations during the Persian Gulf War, the examiner(s) should comment on whether the Veteran manifests the required signs and symptoms of qualifying chronic disability.  In particular, he claims to have fibromyalgia, a sleep disorder, chronic fatigue, swollen lymph nodes and bleeding of his nose and gums, erectile dysfunction, and cardiovascular symptoms.

If, instead, any of these symptoms are attributable to a known diagnosis, please indicate this diagnosis and comment on the likelihood (very likely, as likely as not, or unlikely) it is otherwise related to the Veteran's military service or dates back to his service.

The examiner(s) must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to mere speculation.  So merely stating this will not suffice.

3.  Then readjudicate these remaining claims in light of the additional evidence.  If these remaining claims are not granted to the Veteran's satisfaction, send him a SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of any remaining claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


